IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

LUMMUS CORPORATION, )
Plaintiff,

V. civ. No. 18-1745-CFC-SRF
TFII LEGACY, LLC,
Defendant.

ORDER

At Wilmington this 7" day of January, 2020, having considered the Report
and Recommendation issued by United States Magistrate Judge Sherry R. Fallon
on December 19, 2019, and upon the expiration of the time allowed for objections
pursuant to Rule 72 of the Federal Rules of Civil Procedure with no objections
having been filed;

IT IS ORDERED that:

1. Magistrate Judge Fallon’s Report and Recommendation (D.I. 64) is

adopted.

2. Plaintiff's original and renewed motions for judgment on the pleadings

United States DistrieAudge

(D.I. 32, D.I. 59) are denied.
